OPINION OF THE COURT
Order affirmed, with costs, for reasons stated in the opinion by Justice David Ross at the Appellate Division (94 AD2d 483). We would only add that in the circumstances of this case, we are satisfied that the draft environmental impact statement did provide an adequate basis for public consideration of density impact. (Cf. Webster Assoc. v Town of Webster, 59 NY2d 220; Matter of Concerned Citizens Against Crossgates v Flacke, 58 NY2d 919, affg 89 AD2d 759, 761.)
Concur: Chief Judge Cooke and Judges Jasen, Jones, Meyer, Simons and Kaye. Taking no part: Judge Wachtler.